282 F.2d 352
James Francis HILL, Appellant,v.UNITED STATES of America, Appellee.
No. 14164.
United States Court of Appeals Sixth Circuit.
June 14, 1960.

Appeal from the United States District Court for the Eastern District of Tennessee, Chattanooga; Robert L. Taylor, Judge.
Joseph Head Jr., Cincinnati, Ohio, (appointed by the court), for appellant.
John C. Crawford, Jr., U.S. Atty., Knoxville, Tenn., for appellee.
Before McALLISTER, Chief Judge, SIMONS, Senior Judge, and CECIL, Circuit Judge.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties and the argument of counsel in open court, and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the order of the District Court denying petitioner's motion to vacate sentences be and is hereby affirmed on the opinion of Judge Robert L. Talor, 186 F. Supp. 441.